OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed, without costs. Contrary to appellant’s contentions, examination of the record of the fact-finding hearing and the findings of fact made pursuant to that hearing fails to indicate any reliance upon the statements made by the child at the in camera discussion with the court during the earlier emergency removal hearing. *939Accordingly, this appeal presents no issue as to the propriety of the use of such statements at the fact-finding hearing.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.